        Case 3:17-cv-00656-JWD-EWD                    Document 230           05/21/20 Page 1 of 19



                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

MARIA OLGA ZAVALA                                                               CIVIL ACTION NO.

VERSUS                                                                          17-656-JWD-EWD

CITY OF BATON ROUGE, ET AL.

                                           RULING AND ORDER

         Before the Court are three opposed Motions to Compel, 1 filed by Maria Zavala (“Plaintiff”)

against Defendant CorrectHealth Baton Rouge, LLC (“CorrectHealth”). For the reasons that

follow, the First Motion to Compel 2 is granted in part; the Third 3 and Fourth 4 Motions to Compel

are denied as untimely.

I.       Background

         Plaintiff’s son, Louis Fano (“Fano”), died in February 2017 following an apparent suicide

while incarcerated in the East Baton Rouge Parish Prison (“EBRPP”). 5 Plaintiff alleges that

defendants 6 failed to protect Fano from harm and were deliberately indifferent to his medical needs

in violation of 42 U.S.C. § 1983. 7 Plaintiff’s First Motion to Compel 8 seeks an order compelling


1
  A magistrate judge may “hear and determine” non-dispositive pre-trial motions pursuant to 28 U.S.C. § 636(b)(1)(A).
“A motion to compel is a nondispositive, pretrial discovery motion.” Tingle v. Hebert, No. 15-626, 2017 WL 2543822,
at *1 (M.D. La. June 12, 2017) citing State Farm Mut. Auto. Ins. Co. v. Friedman, No. 98-2918, 2002 WL 649417, at
*1 (N.D. Tex. Jan. 14, 2002) (citing Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995)). See Turner v. Hayden, No.
15-2282, 2016 WL 6993864, at *1 (W.D. La. Nov. 29, 2016) (“The decision by Magistrate Hornsby to deny Turner’s
Motion to Compel Discovery is a non-dispositive matter.”); In re Tex. Bumper Exchange, Inc., No. 05-50305, 333
B.R. 135, 138 (Bankr. W.D. Tex. Sept. 26, 2005) (holding bankruptcy court’s order granting motion to compel
discovery was an interlocutory order as the order concerned a nondispositive discovery issue and did not dispose of
the merits of litigation).
2
  R. Doc. 118.
3
  R. Doc. 135.
4
  R. Doc. 136. A Second Motion to Compel was filed by Plaintiff against CorrectHealth (R. Doc. 122), but the parties
were able to resolve the issues raised in the Second Motion to Compel. See, R. Doc. 123.
5
  R. Doc. 23, ¶¶ 54, 106, et seq.
6
  The City of Baton Rouge/Parish of East Baton Rouge (the “City-Parish”) is the only other remaining defendant. All
the other named defendants have been dismissed, including Sid J. Gautreaux, the Sheriff of EBRPP; Dennis Grimes,
the Warden of EBRPP; and Nova Casualty Company, their insurer (the “Sheriff Defendants”).
7
  R. Doc. 23, introductory paragraph, ¶¶ 106, et seq.
8
  R. Doc. 118 and see Opposition at R. Doc. 127 and Plaintiff’s Reply at R. Doc. 130.
       Case 3:17-cv-00656-JWD-EWD                    Document 230          05/21/20 Page 2 of 19



CorrectHealth to produce the multidisciplinary mortality review and psychological autopsy

CorrectHealth prepared in connection with Fano’s death. Plaintiff’s Third Motion to Compel9

seeks an order requiring CorrectHealth to produce similar documents regarding the deaths of

fifteen other EBRPP detainees. Plaintiff’s Fourth Motion to Compel 10 seeks production of

electronically stored information (“ESI”), specifically emails regarding inmate suicides at other

CorrectHealth facilities that occurred three years before Fano’s death. The undersigned conducted

a telephone conference on October 4, 2019, 11 and an in-person conference on November 20,

2019, 12 regarding the issues raised in these Motions.

II.     Law and Analysis

        A. Legal Standards

        Under the Federal Rules of Civil Procedure, parties may obtain discovery regarding any

nonprivileged matter that is relevant to a claim or defense 13 and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit. 14 A court must additionally limit the frequency or extent of discovery

if it determines that: “(i) the discovery sought is unreasonably cumulative or duplicative, or can be

obtained from some other source that is more convenient, less burdensome, or less expensive; (ii)




9
  R. Doc. 135. See also CorrectHealth’s opposition memorandum (R. Doc. 147) and Plaintiff’s reply (R. Doc. 155).
10
   R. Doc. 136. See also CorrectHealth’s opposition memorandum (R. Doc. 145) and Plaintiff’s reply at (R. Doc.
152).
11
   R. Doc. 123.
12
   R. Doc. 141.
13
   Crosby v. Louisiana Health Service and Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011) (“Generally, the scope of
discovery is broad and permits the discovery of ‘any nonprivileged matter that is relevant to any party’s claim or
defense.’”), citing Fed. R. Civ. P. 26(b)(1) and Wyatt v. Kaplan, 686 F.2d 276, 283 (5th Cir. 1982).
14
   Fed. R. Civ. P. 26(b)(1).

                                                        2
       Case 3:17-cv-00656-JWD-EWD                   Document 230          05/21/20 Page 3 of 19



the party seeking discovery has had ample opportunity to obtain the information by discovery in

the action; or (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).” 15

        Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of documents

and tangible things:

                 (a) In General. A party may serve on any other party a request
                     within the scope of Rule 26(b):
                        (1) to produce and permit the requesting party or its
                             representative to inspect, copy, test, or sample the
                             following items in the responding party’s possession,
                             custody, or control:
                                 (A) any designated documents or electronically
                                      stored information – including writings,
                                      drawings, graphs, charts, photographs, sound
                                      recordings,      images,     and     other     data
                                      compilations—stored in any medium from
                                      which information can be obtained either
                                      directly or, if necessary, after translation by the
                                      responding party into a reasonably usable form;
                                      or
                                 (B) any designated tangible things….

Under Rule 34, a party has 30 days after service of discovery to respond or object in writing to the

request for production. 16 If a party fails to respond fully to a request for production in the time

allowed by Rule 34(b)(2)(A), the party seeking discovery may move to compel disclosure and for

appropriate sanctions under Rule 37. “An evasive or incomplete disclosure, answer, or response

must be treated as a failure to disclose, answer, or respond.” 17 “Once a party moving to compel

discovery establishes that the materials and information it seeks are relevant or will lead to the

discovery of admissible evidence, the burden rests upon the party resisting discovery to

substantiate its objections.” 18 “A party objecting to discovery ‘must state with specificity the

15
   Fed. R. Civ. P. 26(b)(2)(C).
16
   Fed. R. Civ. P. 34(b)(2)(A).
17
   Fed. R. Civ. P. 37(a)(4).
18
   Vasquez v. Conquest Completion Services, LLC, No. 15-188, 2018 WL 3611891, at *2 (W.D. Tex. Jan. 10, 2018)
citing Cheshire v. Air Methods Corp, No. 15-933, 2015 WL 7736649, at *2 (W.D. La. Nov. 30, 2015) (citing McLeod,
Alexander, Powel and Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990)).

                                                       3
        Case 3:17-cv-00656-JWD-EWD                      Document 230            05/21/20 Page 4 of 19



objection and how it relates to the particular request being opposed, and not merely that it is ‘overly

broad and burdensome’ or ‘oppressive’ or ‘vexatious’ or ‘not reasonably calculated to lead to the

discovery of admissible evidence.’” 19

         Where, as here, the case concerns issues of federal law, federal common law governs

attorney client privilege. 20        “For a communication to be protected under the privilege, the

proponent ‘must prove: (1) that he made a confidential communication; (2) to a lawyer or his

subordinate; (3) for the primary purpose of securing either a legal opinion or legal services, or

assistance in some legal proceeding.’” 21 The attorney client privilege does not extend to materials

assembled in the ordinary course of business, or which provide purely factual data. 22 The privilege

applies whether an attorney works at a law firm or works as in-house counsel for a corporation. 23

         The party claiming the privilege bears the burden of proof, and this is a highly fact-specific

inquiry. 24 Ambiguities with respect to whether the elements of a privilege claim have been met


19
   Vasquez, 2018 WL 3611891 at *2, citing Cheshire, 2015 WL 7736649 at *4 (quoting Reyes v. Red Gold, Inc., No.
05-191, 2006 WL 2729412, at *1 (S.D. Tex. Sept. 25, 2006)).
20
   Ferko v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 218 F.R.D. 125, 133 (E.D. Tex. 2003), citing Caver v. City of
Trenton, 192 F.R.D. 154, 159–60 (D.N.J. 2000); Smith v. Smith, 154 F.R.D. 661, 671 (N.D. Tex.1994) (“In cases
where a federal question exists, the federal common law of attorney client privilege applies even if complete diversity
of citizenship is also present.” That said, however, “federal common law and Louisiana statutory law are materially
similar concerning the attorney client privilege.” Forever Green Athletic Fields, Inc. v. Babcock Law Firm, LLC, No.
11-633, 2014 WL 29451, at *6, n. 7 (M.D. La. Jan. 3, 2014) (citing Akins v. Worley Catastrophe Response, LLC, No.
12-2401, 2013 WL 796095, at *11 (E.D. La. March 4, 2013); Soriano v. Treasure Chest Casino, Inc., No. 95-3945,
1996 WL 736962, at *2 (E.D. La. Dec. 23, 1996) (federal “common law and Louisiana statutory law are materially
similar in this case in regards to attorney client privilege”)). Thus, federal decisions construing the privilege in
diversity cases involving the application of Louisiana law are relevant.
21
   Equal Employment Opportunity Commission v. BDO USA, LLP, 876 F.3d 690, 2017 WL 5494237, at *3 (5th Cir.
2017) (citing United States v. Robinson, 121 F.3d 971, 974 (5th Cir. 1997)). See also Swoboda v. Manders, No. 14-
19, 2016 WL 2930962, at *5, n. 41 (M.D. La. May 19, 2016) (recognizing that not all communications between an
attorney and his client are privileged, “‘[f]or example, no privilege attaches when an attorney performs investigative
work in the capacity of an insurance claims adjuster, rather than as a lawyer.’”) (citing In re Allen, 106 F.3d 582, 602
(4th Cir. 1997)); U.S. v. Davis, 636 F.2d 1028, 1043 (5th Cir. 1981) (explaining that work papers produced by an
attorney in the course of preparing client’s tax returns were not privileged “because although preparation of tax returns
by itself may require some knowledge of the law, it is primarily an accounting service. Communications relating to
that service should therefore not be privileged, even though performed by a lawyer.”).
22
   See U.S. v. Louisiana, No. 11-470, 2015 WL 4619561, at *5 (M.D. La. July 31, 2015).
23
   Ferko, 218 F.R.D. at 133, citing, e.g., In re Sealed Case, 737 F.2d 94, 99 (D.C. Cir.1984) (concluding that status as
an in-house attorney “does not dilute the privilege,” but stating that the privilege applies only if the attorney gave
advice “in a professional legal capacity”).
24
   BDO, 2017 WL 5494237, at *3.

                                                           4
        Case 3:17-cv-00656-JWD-EWD                     Document 230           05/21/20 Page 5 of 19



are construed against the proponent of the privilege. 25 Once the privilege is established, the burden

shifts to the party seeking the documents to prove an applicable exception. 26

         B. First Motion to Compel – Autopsy Documents as to Fano

             1. Plaintiff’s Original Arguments

         The First Motion to Compel 27 relates to Requests for Production of Documents seeking,

through several different requests, “any document composed by Defendant CorrectHealth that

reviews the reasons for, circumstances of, and events leading up to Mr. Fano’s suicide on February

2, 2017” at EBRPP, 28 and associated ESI, 29 as well as the documents that should have been

generated by operation of CorrectHealth’s “Procedure In the Event of An Inmate Death” (the

“Inmate Death Policy”). 30 The Inmate Death Policy states that all inmate deaths will be reviewed

to determine the appropriateness of clinical care and whether changes to practices, policies or

procedures are warranted. This includes conducting of a multidisciplinary mortality review

(“mortality review”). 31 Additionally, the Inmate Death Policy provides that when the cause of

death is suicide, a psychological review will be conducted as part of the mortality review process. 32

According to Plaintiff, the mortality review (which is also specifically requested at Request for

Production No. 25), 33 potentially results in the creation of other documents, such as a “Corrective

Action Plan” and records of staff interviews. 34                  The mortality review and psychological

review/autopsy are collectively the “autopsy documents.”

25
   Id.
26
   Id.
27
   R. Doc. 118 and see R. Docs. 127 and 130.
28
   R. Doc. 118-1, pp. 2-6 and see R. Doc. 118-3 (Requests for Production) for Plaintiff’s other requests.
29
   While the First Motion to Compel alleges that CorrectHealth has failed to produce ESI, CorrectHealth contends that
the parties have resolved this issue. R. Doc. 127, p. 11.
30
   R. Doc. 118-5.
31
   Id.
32
   Id.
33
   See R. Doc. 118-3, p. 13 (reproduced at R. Doc. 118-1, p. 2): “25. Any administrative review, mortality or morbidity
investigation or review, psychological autopsy, or similar, relating to Mr. Fano’s death.”
34
   R. Doc. 118-1, p. 5 and R. Doc. 118-5.

                                                          5
        Case 3:17-cv-00656-JWD-EWD                       Document 230           05/21/20 Page 6 of 19



         In response to CorrectHealth’s objection to production the autopsy documents on the basis

of attorney client privilege, Plaintiff argues that the autopsy documents are not privileged because

the documents are prepared in the ordinary course of business pursuant to CorrectHealth’s policies

requiring their preparation regardless of litigation and because they were not prepared in

anticipation of litigation.35 Plaintiff likewise contends that the “psychological autopsy” 36 relating

to Mr. Fano’s death is generated pursuant to the explicit terms of CorrectHealth’s Suicide

Prevention Program Policy (“Suicide Prevention Policy”). The Suicide Prevention Policy provides

that “Every suicide attempt is considered to be a sentinel event” subject to review by several

individuals, and that “A psychological autopsy for each suicide will be completed within 30 days

of the event as a part of the Mortality Review process.” 37

         Plaintiff also relies on deposition testimony from CorrectHealth’s director for clinical

services in Louisiana, Jean Llovet (“Llovet”). 38 Llovet testified that “M and Ms,” i.e.,

morbidity/mortality reviews at which psychological autopsies are reviewed, are conducted for

quality assurance by CorrectHealth’s attorneys with the provider staff and as a matter of

CorrectHealth’s written policy, regardless of whether there is any litigation. 39




35
   R. Doc. 118-1, pp. 11-12 (case citations omitted).
36
   The briefs and exhibits sometimes refer to this document as a “psychiatric autopsy.” See, e.g., R. Doc. 127, p. 1, et
seq.
37
   R. Doc. 118-1, pp. 9-11 citing R. Doc. l18-5 and R. Doc. 118-9 (see better copy at R. Doc. 130-3, pp. 7-11), and
citing the deposition testimony of David S. Jennings (“Jennings”), LCSW, in Belcher, et al. v. Lopinto, et al., No. 18-
7368 (E.D. La.) matter (“Belcher”) regarding a psychiatric autopsy Jennings prepared pursuant to the Suicide
Prevention Policy in effect at the Jefferson Parish Correctional Center (“JPCC”) located in Gretna, Louisiana,
regarding the suicide of the plaintiffs’ son, who was an inmate at JPCC. A different CorrectHealth entity,
CorrectHealth Jefferson, provides medical services at JPCC.
38
   R. Doc. 118-1, pp. 10-11 and R. Doc. 118-11, pp. 4, 6 (Llovet testimony).
39
   R. Doc. 118-10, pp. 5, 7 and see id.: Q. “And you agree that the M and M review is conducted as a matter of written
policy by CorrectHealth?” A. “Yes.” Q. “And you agree that that review is conducted regardless of whether there is
any litigation, correct?” A. “Correct.” Q. “And so they are going to do that review whether a lawyer is involved or
not, correct?” A. “Correct.” Plaintiff cites to similar testimony of Llovet regarding the preparation of the psychological
autopsy but the portion of the deposition transcript containing this testimony was not attached to Plaintiff’s
memorandum. See R. Doc. 118-1, p. 11.

                                                            6
        Case 3:17-cv-00656-JWD-EWD                     Document 230           05/21/20 Page 7 of 19



         As to the importance of the information sought, Plaintiff argues that the autopsy documents

have been produced in other cases involving the same or similar claims as those made in this case

because they provide a timeline of events and/or may include important non-medical details that

shed light on prison customs or policies. Plaintiff also asserts that public policy favors production

as “The documents at issue involve a public jail that uses public money to provide health care to

pretrial detainees. The standard of care in the jail and the causes of suicides are important public

knowledge.” 40

         Plaintiff relies heavily upon a ruling of the U.S. District Court for the Eastern District of

Louisiana in the currently pending Belcher litigation, which involves inmate suicides at JPCC,

where a different CorrectHealth entity provides medical services. In the ruling, CorrectHealth was

required to produce psychological autopsies because the magistrate judge found that they were

prepared in the ordinary course of CorrectHealth’s business based on CorrectHealth’s policies and

the testimony of Llovet and Jennings, such that the documents were not protected by attorney

client or work product privileges. 41 The magistrate judge also rejected CorrectHealth’s reliance

on the Louisiana state law peer-review privilege, holding that it was inapplicable because the case

involved federal Section 1983 claims and the federal common law applied, which does not

recognize a peer-review privilege. 42

         Plaintiff alternatively argues that CorrectHealth failed to provide a privilege log with its

discovery responses as required by Fed. R. Civ. P. 26 and thus has not met its burden of showing




40
   R. Doc. 118-1, pp. 7-8 citing, e.g., Johnson v. Dart, 309 F.Supp.3d 579, 582 (N.D. Ill. 2018) and Jenkins v. DeKalb
Cnty., Georgia, 242 F.R.D. 652, 660 (N.D. Ga. 2007) (other citations omitted).
41
   R. Doc. 118-12, pp. 4-8, citing the September 16, 2019 decision at No. 18-7368 (E.D. La. Sept. 16, 2019), R. Doc.
78.
42
   Id. at pp. 8-9.

                                                          7
        Case 3:17-cv-00656-JWD-EWD                     Document 230           05/21/20 Page 8 of 19



that a privilege applies. According to Plaintiff, CorrectHealth’s failure to provide a privilege log

waived any privileges. 43

             2. CorrectHealth’s Opposition

         CorrectHealth reasserts its written objections and argues that the autopsy documents are

privileged under the attorney client and/or self-critical analysis/peer-review privileges. 44

CorrectHealth contends that the mortality review is protected under these privileges because,

according to the testimony of Dr. Carlo Musso (“Musso”) and Dr. Walter Smith (“Smith”), the

mortality review meeting is conducted by general counsel after a death, and during the meeting,

the executive committee reviews and critiques the clinical care and determines whether to make

changes to procedures. General counsel provides legal opinions, answers legal questions, and

documents mortality timeline reports and committee comments. 45 According to CorrectHealth,

the attorney client privilege applies regardless of the threat of litigation and attaches whenever a

party seeks legal advice or opinions. 46

         Next, CorrectHealth focuses a good deal of its opposition memorandum on the argument

that the autopsy documents are protected from disclosure by the self-critical analysis/peer-review

privilege afforded by La. R.S. 44:7 and La. R.S. 13:3715.3, which CorrectHealth contends protect

records of policy making, remedial action, proposed courses of conduct, and self-critical analysis


43
   R. Doc. 118-1, pp. 13-14 (case citations omitted).
44
   CorrectHealth mentions the attorney work product privilege once in brief; however, CorrectHealth’s arguments and
its privilege logs address the attorney client and self-critical analysis/peer-review privileges. R. Doc. 127, p. 1 and
R. Doc. 140-1, pp. 2-3.
45
   R. Doc. 127, pp. 1-2; R. Doc. 127-1 (excerpts of Dr. Musso testimony). The Inmate Death Policy attached to
CorrectHealth’s opposition memorandum at R. Doc. 127-4 (and opposition memorandum to the Third Motion to
Compel at R. Doc. 147-7) is entitled “Clinical Services Operations Policy and Procedure” and is different than the one
attached to Plaintiff’s First Motion at R. Doc. 118-5 and Plaintiff’s Reply at R. Doc. 130-4, pp. 2-4 (and Plaintiff’s
Third Motion to Compel at R. Doc. 135-14), although they all bear Bates labels appearing to reflect production by
CorrectHealth. The Inmate Death Policy attached to Plaintiff’s papers appears to specifically relate to CorrectHealth
East Baton Rouge, as it is entitled “East Baton Rouge Prison Policy & Procedure,” and thus is considered the operative
policy.
46
   R. Doc. 127, pp. 2-3, citing WIII Uptown, LLC v. B&P Restaurant Group, LLC, No. 15-mc-51, 2016 WL 4620200
(M.D. La. Sept. 2, 2016) (other citations omitted).

                                                          8
        Case 3:17-cv-00656-JWD-EWD                      Document 230            05/21/20 Page 9 of 19



of peer-review committees and hospitals. According to CorrectHealth, the applicability of the

privilege is determined by an analysis of the three factors set forth in Jaffe v. Redmond, (i.e., the

public interest, State recognition, and the evidentiary benefit) all of which favor recognizing the

privilege in this case. 47 CorrectHealth also attempts to distinguish authority cited by Plaintiff,

because CorrectHealth has provided the underlying data pertaining to Fano, his medical records, a

timeline of events via Sheriff’s log books, and video. 48

         To distinguish the ruling requiring production of the psychological autopsies in Belcher,

CorrectHealth first notes that the ruling was pending appeal to district judge, 49 and that it only

compels production of the psychological autopsy, not the rest of the documents related to the

mortality review sought by Plaintiff. CorrectHealth also argues that Belcher involves a different

entity, CorrectHealth Jefferson, LLC, and that neither Llovet or Jennings are its employees;

however, CorrectHealth also says that the testimony of Llovet and Jennings shows that the autopsy

documents were created at the instruction of, and used by, legal counsel. 50 Finally, CorrectHealth

disputes that it waived any privileges because it produced a privilege log and a supplemental log

to Plaintiff after learning during the telephone status conference with the Court that Plaintiff did

not receive one. 51

             3. Plaintiff’s Reply

         In Reply, Plaintiff argues that the peer-review privilege does not apply in this jail suicide

case based on the “consensus among lower courts and in other circuits that no federal privilege



47
   R. Doc. 127, p. 4, citing 518 U.S. 1, 10-12 (1996) and CorrectHealth’s analysis of the three Jaffe factors at Id., pp.
5-8.
48
   R. Doc. 127, pp. 8-9.
49
   Notably, on November 8, 2019, the district judge affirmed the magistrate judge’s ruling in Belcher. See No. 18-
7368, 2019 WL 5860744 (E.D. La. Nov. 8, 2019).
50
   R. Doc. 127, pp. 9-10.
51
   R. Doc. 127, pp. 10-11, citing Louisiana CNI, LLC v. Landmark American Ins. Co., 2006 WL 8435026 (M.D. La.
2006); R. Docs. 127-5 and 127-6.

                                                           9
       Case 3:17-cv-00656-JWD-EWD                    Document 230           05/21/20 Page 10 of 19



protects medical peer-review materials in civil rights or antitrust actions,” and that CorrectHealth’s

authority is factually distinguishable as comprised of cases primarily involving state law and not

involving federal claims of deliberate indifference. 52 Plaintiff also contends that the Jaffe factors

do not support the applicability of the peer-review privilege. According to Plaintiff, the policies

of CorrectHealth East Baton Rouge, LLC and CorrectHealth Jefferson, LLC are “virtually

identical” and provide that mortality reviews are conducted for quality assurance purposes.

Plaintiff argues that the presence of an attorney at the review does not create an attorney client

privilege. Finally, Plaintiff urges the Court to consider the tardiness of CorrectHealth’s privilege

log as further evidence of the weakness in its privilege arguments. 53

             4. Conferences & In Camera Review

        The undersigned discussed the issues raised in the First Motion during both during the

October 2019 telephone conference and the November 2019 in-person conference. 54 After the

parties’ October 2019 telephone conference, CorrectHealth was ordered to produce revised

privilege logs to Plaintiff because the logs produced were insufficient, as explained in the

undersigned’s November 4, 2019 Order. 55 On November 22, 2019, Plaintiff advised the Court

that the revised privilege logs did not resolve the issues raised in the First Motion. 56 The revised

privilege logs were then reviewed by the undersigned. The logs are sufficient, as the names of the

documents, descriptions, elements of the privilege, dates, authors, and recipients are identified.

However, because the privilege log descriptions indicate that the documents were prepared for


52
   R. Doc. 130, pp. 1-2, citing Veith v. Portage County, Ohio, No. 11-2512, 2012 WL 4850197 (N.D. Ohio Oct. 11,
2012) (all other citations omitted).
53
   R. Doc. 130, pp. 4-5.
54
   R. Doc. 123, pp. 2-3 and R. Doc. 141, p. 2.
55
   See R. Doc. 133. As to Plaintiff’s argument that CorrectHealth waived any claim of privilege by failing to timely
produce an adequate privilege log, the Court already concluded that the preferred method of resolving the issue was
to permit CorrectHealth an opportunity to provide an amended log. Id., p. 5 citing Cashman Equipment Corp. v. Rozel
Operating Co., No. 08-363, 2009 WL 2487984, at *2 (M.D. La. Aug. 11, 2009).
56
   R. Doc. 140 and see the logs at R. Doc. 140-1, pp. 2-3.

                                                        10
       Case 3:17-cv-00656-JWD-EWD                        Document 230            05/21/20 Page 11 of 19



multiple purposes, on March 19, 2020, CorrectHealth was ordered to file the mortality review and

the psychological autopsy into the record under seal for in camera review to determine whether

all or part of the information contained in the documents is privileged. 57

              5. The Autopsy Documents Are Subject to Production With Redactions

         The psychological autopsy report and the mortality review documents prepared with regard

to Fano were specifically requested by Plaintiff in this matter and are plainly relevant to Plaintiff’s

claims in this case that the defendants failed to protect Fano from harm and were deliberately

indifferent to his medical needs which resulted in his death by suicide. 58 These documents will not

be burdensome to produce, as they consist of a total of nine pages. 59 The only issue with respect

to production of these documents is whether any part of them is protected by either the peer-

review/“self-critical analysis” or attorney client privileges.

                            a. Federal Common Law Does                            Not     Recognize        Self-Critical
                               Analysis/Peer Review Privilege

         Although Plaintiff has asserted a few state law claims, this matter primarily involves

federal claims under 42 U.S.C. § 1983, such that the federal common law applies. The federal

common law does not recognize a self-critical analysis/peer-review privilege, 60 as aptly explained

in Belcher:


57
   R. Doc. 179.
58
   R. Doc. 23, introductory paragraph (First Amended Complaint).
59
   R. Doc. 140-1, pp. 2-3.
60
   The Fifth Circuit has not provided explicit guidance on the “self-critical analysis” privilege. Rather, the Fifth Circuit
has declined to expressly recognize the privilege and has rejected its applicability in some cases. See, e.g., In re Kaiser
Aluminum & Chem. Co., 214 F.3d 586, 593 (5th Cir. 2000) (rejecting self-critical analysis privilege asserted in
response to U.S. government agency subpoenas seeking pre-accident reports) (“As for the self-evaluation privilege,
Fed.R.Evid. 501 states that privileges ‘shall be governed by the principles of the common law as they may be
interpreted by the courts of the United States in the light of reason and experience.’ Privileges ‘are not lightly created
nor expansively construed, for they are in derogation of the search for truth.’ United States v. Nixon. The Fifth Circuit
has not recognized the self-evaluation privilege, and ‘courts with apparent uniformity have refused its application
where, as here, the documents in question have been sought by a governmental agency.’”)(internal footnotes omitted).
As such, all of the non-controlling out-of-circuit federal authority relied upon by CorrectHealth regarding this privilege
is unpersuasive. See R. Doc. 127, pp. 4-8, citing Weekoty v U.S., 30 F.Supp. 2d 1343 (D.N.M. Nov. 13, 1998) (other
citations omitted). The only in-circuit cases cited by CorrectHealth, United States v. Harris Methodist Fort Worth,

                                                            11
       Case 3:17-cv-00656-JWD-EWD                         Document 230            05/21/20 Page 12 of 19



                   The magistrate overruled CorrectHealth’s peer-review privilege
                   objection. First, the Magistrate noted that “this is a federal
                   question case brought under Section 1983 with a single pendent
                   state law claim.” 61 Then, citing several Louisiana district court
                   cases, the Magistrate noted that in cases where purportedly
                   privileged information relates to the federal law claim— such as this
                   one—the “federal law of privilege governs all claims of privilege
                   asserted in the litigation.” 62 The Magistrate then noted that there is
                   no peer-review privilege under federal common law or federal
                   statutory law, and that as a result, the Louisiana peer-review
                   privilege statute does not apply in the case. 63

         In refusing to recognize the peer-review privilege, the Belcher court also rejected

CorrectHealth’s arguments re: the applicability of Jaffe.

                   On appeal, CorrectHealth argues that the Magistrate should have
                   applied three factors from Jaffee [sic] v. Redmond to determine
                   whether a ‘peer review privilege exists.’ Jaffe is a United States
                   Supreme Court case which formally recognized a new type of
                   privilege—the psychotherapist privilege—under Federal Rule of
                   Evidence 501. CorrectHealth therefore appears to argue that it was
                   clearly erroneous for the Magistrate to refrain from engaging in this
                   three-factor test. The Court disagrees. The three-factor test cited by
                   CorrectHealth is used to determine if a federal court can properly
                   define new federal privileges under Federal Rule of Evidence 501 if
                   one does not already exist.

970 F.2d 94 (5th Cir. 1992) and Cuccia v. Hillhaven, No. 92-4256, 1994 WL 236329 (E.D. La. May 20, 1994) are
distinguishable. Harris Methodist Fort Worth involved a compliance review by the Department of Health Hospitals
(“DHH”) of the defendant hospital’s records regarding its physicians’ staff privileges and peer-review processes. DHH
requested a large volume of information regarding the granting of staff privileges by the hospital, including peer-
review records. The hospital objected to the breadth of the search. With regard to the balancing of the reasonableness
of the search in the context of the facts of the case before it, which are distinctly different from the facts here, the Fifth
Circuit recognized 42 U.S.C. § 11101(5) as a Congressional finding of a national need for confidentiality of physicians
engaging in peer-review of their colleagues. Id. at 101. Cuccia was a diversity case involving state law claims. In
Cuccia, the short ruling reflects that the production was not to include peer-review or quality assurance documents if
the producing party contended that La. R.S. 13:3715.3 applied, in which case the producing party was ordered to
submit a privilege log. Here, the federal common law of privilege applies to this federal question case.
61
   2019 WL 5860744, *6, citing R. Doc. 78, p. 7.
62
   2019 WL 5860744, *6, citing R. Doc. 78, p. 7 (citing Rdzanek v. Hosp. Serv. Dist. No. 3, No. 03-2585, 2003 WL
22466232 (E.D. La. Oct. 29, 2003) (“Courts turn to federal law regarding privileges in federal question cases, but look
to state law privileges when state law provides the rule of decision for the plaintiff’s claims . . . . Courts addressing
the issue have held that when the allegedly privileged information relates to the federal law claim, federal law of
privilege governs all claims of privilege raised in the litigation.”); Vezina v. United States, No. 07-0904, 2008 WL
11395516 (W.D. La. June 3, 2008); Robertson v. Neuromedical Ctr., 169 F.R.D 80 (M.D. La. 1996) (declining to
recognize a peer-review privilege in case with federal law and state law claims because “[t]his is not a case where the
substantive law is only nominally federal law by reference. There has been no showing by the hospitals that state law
issues predominate over federal issues.”)).
63
   2019 WL 5860744, *6, citing R. Doc. 78, pp. 7-8 (citing Rdzanek, 2003 WL 22466232, at *3).

                                                             12
       Case 3:17-cv-00656-JWD-EWD                      Document 230            05/21/20 Page 13 of 19




                  Magistrate Judge Wilkinson correctly established that the federal
                  law on privileges, not state law, applies in this case. CorrectHealth
                  has failed to demonstrate the existence of a peer-review privilege at
                  the federal common law. In the absence of a recognized peer-review
                  privilege in the federal common law, this Court declines
                  CorrectHealth’s invitation to adopt it as a new one. 64

The undersigned finds the analysis of Belcher persuasive and rejects CorrectHealth’s arguments 65

in support of the applicability of Louisiana peer-review privilege in this federal question case for

the same reasons.

                           b. Though the Information in the Autopsy Documents is Generally
                              Not Privileged, Some Information Appears Primarily Related to
                              Legal Advice

          CorrectHealth asks this Court to disregard the portion of Llovet’s testimony that the

autopsy documents are created pursuant to CorrectHealth’s policies in the ordinary course of

business, regardless of the threat of litigation or whether legal advice is sought. CorrectHealth

argues that Llovet’s testimony is irrelevant because she is employed by a different CorrectHealth

entity. While Llovet may not be CorrectHealth’s direct employee, she is an employee of a related

CorrectHealth entity whose policies contain similar provisions to those at issue, and her testimony

is relevant. 66 Regardless, the plain language of CorrectHealth’s written policies reflect that the

main purpose for preparing the autopsy documents is quality control and evaluation of the care

provided. 67 Additionally, while the Inmate Death Policy requires notification to the Chief Legal




64
   Id. (internal citations omitted).
65
   This includes the pronouncements of other courts and other state legislatures. See R. Doc. 127, p. 3, citing George
v. Christus Health Sw. Louisiana, 2016-42, 203 So.3d 541 (La. App. 3 Cir. 10/12/16)) and R. Doc. 127, pp. 5-6.
66
   See R. Doc. 118-11, p. 7; R. Doc. 127, p. 9 (opposition memorandum, noting Llovet is a corporate representative of
CorrectHealth Jefferson); R. Doc. 130-3, p. 6 (CorrectHealth Jefferson Suicide Prevention Policy); and R. Doc. 130-
4, pp. 5-7 (CorrectHealth Jefferson Inmate Death Policy).
67
   See R. Doc. 118-5, p. 2 (Inmate Death Policy) (“All inmate deaths will be reviewed to determine the appropriateness
of clinical care; to ascertain whether changes to policies, procedures or practices are warranted; and to identify issues
that require further study.”).

                                                           13
       Case 3:17-cv-00656-JWD-EWD                      Document 230           05/21/20 Page 14 of 19



Officer, upon the occurrence of an inmate death, 68 the policy contemplates a multidisciplinary

review and does not specifically state that participation by CorrecHealth’s Chief Legal Officer is

for purposes of obtaining legal advice. However, there is testimony in the record to suggest that

an additional purpose of the mortality review is to obtain legal advice from counsel. 69 While the

mere presence of legal counsel at meetings or copied on the documents does not automatically

render the autopsy documents privileged, 70 after in camera review, although they consist primarily

of underlying facts, medical information, and a timeline of events, which are not protected from

disclosure, there is very limited information in the autopsy documents that appears to be primarily

legal advice or information transmitted to counsel for the purpose of obtaining legal advice. 71

         While CorrectHealth has failed to meet its burden of establishing that a privilege applies

to completely preclude production of the autopsy documents, 72 the portions of the autopsy

documents reflecting legal opinion or information provided for purposes of obtaining legal advice

will be redacted. 73 Accordingly, the First Motion to Compel will be granted in part, subject to the


68
   R. Doc. 118-5, p. 2.
69
   See R. Doc. 127-1, p. 4 (deposition testimony of Dr. Carlo Musso) (“[W]e turn some of the legal questions and ask
our lawyer, you know, our general counsel, you know, legal questions during this process”). Dr. Musso does also
testify that the focus of the mortality review is to enable better healthcare. See, e.g., R. Doc. 127-1, pp. 2-4 and R.
Doc. 147-3, pp. 112-14 regarding the mortality review as reviewing and critiquing the care for the deceased inmate,
that “as part of CQI, quality assurance, in general,” CorrectHealth looks at the nursing and provider care to discuss it
and critique it, and CorrectHealth obtains various opinions from other medical providers to examine the
appropriateness of care. While counsel may conduct the “effort” and some “legal questions” are posed to counsel, Dr.
Musso testified that all the information is directed to “hopefully” improve the health care that is provided.
70
   BDO, 2017 WL 5494237 at *3 (citing Robinson, 121 F.3d at 974). See also Swoboda, 2016 WL 2930962, at *5, n.
41 (recognizing that not all communications between an attorney and his client are privileged, “‘[f]or example, no
privilege attaches when an attorney performs investigative work in the capacity of an insurance claims adjuster, rather
than as a lawyer.’”) (citing In re Allen, 106 F.3d 582, 602 (4th Cir. 1997)).
71
   The instant Ruling departs from Belcher, which ordered production of the psychological autopsies in toto. However,
the Belcher ruling did not reference issues with respect to privilege logs nor is there an indication that the court
conducted an in camera review. Rather, the Belcher ruling indicates the analysis was based on CorrectHealth’s written
policy and the deposition testimony of Llovet and Jennings. No. 18-7368 (E.D. La. Sept. 16, 2019) at R. Doc. 78, p.
6.
72
   BDO, 2017 WL 5494237 at *9 (5th Cir. 2017) (The party claiming the privilege bears the burden of proof.)
73
   WII Uptown, LLC, 2016 WL 4620200, at *9 (recognizing that “the attorney client privilege protects communications
made in confidence by a client to his lawyer for the purpose of obtaining legal advice,”) citing King v. University
Healthcare Sys., Inc., 645 F.3d 713, 720 (5th Cir. 2011)(quoting Hodges, Grant & Kaufmann v. United States, 768
F.2d 719, 720 (5th Cir. 1985).

                                                          14
       Case 3:17-cv-00656-JWD-EWD                  Document 230          05/21/20 Page 15 of 19



following redactions, and the parties’ agreed-upon protective order previously entered by the

Court: 74

        R. Doc. 181-1:

        The sentences in the numbered list at page R. Doc. 181-1, p. 6 shall be redacted prior to

production, as follows: the first sentence of No. 5; the entirety of No. 6; and the last-listed item

(also denoted No. 1), including the underlined heading above the last-listed item on p. 6.

        R. Doc. 182-1:

        The following information shall be redacted prior to production of R. Doc. 182-1: the last

bolded heading on page 4 and the entire paragraph beneath that heading; and all the information

on page 5.

        C. Third and Fourth Motions to Compel - Autopsy Documents and ESI as to Other
           Detainee

        In the Third Motion to Compel, 75 Plaintiff seeks the mortality reviews and/or psychological

autopsies prepared by CorrectHealth in connection with the deaths of fifteen identified EBRPP

inmates since CorrectHealth has been responsible for health care at EBRPP (January 1, 2017); 76

specifically: “any documents related to any administrative review, mortality or morbidity

investigation or review, psychological autopsy, or similar,” i.e., any document that reviews the

reasons for, circumstance of, and events leading up to these deaths. 77 Plaintiff propounded the

discovery request seeking this information on September 18, 2019.                      CorrectHealth timely

responded on October 18, 2019. 78




74
   R. Doc. 171. The autopsy documents contain a significant amount of Fano’s medical information.
75
   R. Doc. 135.
76
   R. Doc. 23, ¶ 10.
77
   R. Doc. 135-1, pp. 3-4 and R. Doc. 135-6, p. 12.
78
   R. Doc. 135-1, pp. 3-4; R. Doc. 135-2, p. 1; R. Doc. 135-6, pp. 11-12; R. Doc. 135-7, p. 3.

                                                       15
       Case 3:17-cv-00656-JWD-EWD                       Document 230            05/21/20 Page 16 of 19



         Plaintiff’s Fourth Motion to Compel 79 seeks production of ESI related to inmate suicide

deaths at other CorrectHealth facilities in the three-year period that pre-dated Fano’s death, 80 either

by a date certain or on a rolling basis.81                Plaintiff contends she informally requested this

information via emails to defense counsel throughout the spring and fall of 2019, 82 or alternatively,

in her First Set of Discovery Requests in January 9, 2019. 83 The Fourth Motion to Compel attaches

email correspondence between counsel for CorrectHealth and counsel for Plaintiff. In that email

chain, the latest of which was sent in late October 2019, CorrectHealth advises Plaintiff that

CorrectHealth does not believe the requests have been made to date and that it is maintaining

“objections as discussed (attorney-client, peer review, self-critical analysis, subsequent remedial

measures, overly broad and burdensome, irrelevant, and not reasonably calculated to least to

discovery of admissible evidence).” 84 Upon clarification by Plaintiff’s counsel that Plaintiff is

“requesting ESI on suicides involving any facility managed by Correct Health [sic] for the three

years prior,” CorrectHealth’s counsel responds that it is only producing information related to

CorrectHealth, not any affiliates. 85




79
   Per the Fourth Motion, (which for the most part unhelpfully reproduces the contents of email discussions among
counsel that were attached), the parties engaged in several rounds of communications regarding Plaintiff’s ESI
requests, including search terms for the requests, the types of ESI requested and how they could be produced (e.g.,
native format), and whether information would be redacted or produced pursuant to a protective order, etc. However,
the Fourth Motion is deficient because Plaintiff failed to propound a discovery request(s) for the ESI sought. Plaintiff’s
informal request via email is not compliant with Fed. R. Civ. P. 34 and is not a properly served request for production.
80
   The ESI sought via the Fourth Motion is not entirely clear, but the parties’ correspondence discusses this particular
ESI. R. Doc. 136-6, pp. 3-4.
81
   R. Doc. 136-2, pp. 1, 5-6 (citations omitted).
82
   R. Doc. 136-1; R. Doc. 136-2, pp. 2-5; and see R. Doc. 136-3 through R. Doc. 136-6.
83
   R. Doc. 152, p. 6; R. Doc. 152-2. Plaintiff did not attach CorrectHealth’s Responses to Plaintiff’s First Set of
Discovery to the Fourth Motion; however, the Responses are in the record at R. Doc. 118-4 and were served on March
11, 2019. Plaintiff has not argued that these Responses were served untimely.
84
   R. Doc. 136-6, p. 3.
85
   Id., p. 4.

                                                           16
       Case 3:17-cv-00656-JWD-EWD                     Document 230            05/21/20 Page 17 of 19



         CorrectHealth’s responses to the requests that are the basis of the Third Motion to Compel

were provided October 18, 2019. 86               Additionally, it was clear by late October 2019 that

CorrectHealth did not believe the information in the Fourth Motion to Compel had been requested

and that CorrectHealth did not intend to respond to Plaintiff’s requests for ESI related to suicides

at other CorrectHealth facilities. The Third and Fourth Motions were not filed until November 8,

2019--after the November 1, 2019 deadline to complete fact discovery and to file discovery

motions. 87 Therefore, both Motions are untimely. No party addresses the timeliness of the Third

or Fourth Motions to Compel, however, to the extent Plaintiff would rely on Local Civil Rule

26(d)(1) to argue that these Motions were filed within seven days after the discovery deadline,

Plaintiff has not established that the Motions “pertain to conduct occurring during the final seven

days of discovery.” 88 Plaintiff received CorrectHealth’s written responses to the information

sought in the Third Motion on October 18, 2019 and counsel’s final discussion regarding those

responses was on October 28, 2019. As to the Fourth Motion, the email correspondence exchanged

between counsel in late October establishes that Plaintiff was on notice CorrectHealth did not

intend to respond to Plaintiff’s informal requests for the ESI. These discussions in late October

regarding the discovery disputes do not amount to “conduct occurring during the final seven days

of discovery” as contemplated in Local Rule 26(d)(1). 89




86
   Plaintiff’s counsel confirms that CorrectHealth’s objections to the discovery requests that are the subject of the
Third Motion to Compel were discussed on October 28, 2019. R. Doc. 135-2, ¶ 5.
87
   R. Doc. 115. Plaintiff’s memorandum in support of her Fourth Motion incorrectly states: “Plaintiff files the instant
motion on the deadline for filing motions to compel.” R. Doc. p. 136-2, p. 1.
88
   Local Civil Rule 26(d)(1).
89
   The Motions do not relate to, for example, receipt of discovery responses or subpoenas, or depositions taken within
the final seven days of the discovery period. See, e.g., McMillan v. J.P. Morgan Chase Bank, N.A., No. 15-500, 2017
WL 373447, at *1 (M.D. La. Jan. 25, 2017) (holding that a motion to quash filed the seventh day after the close of
discovery was timely filed pursuant to Local Rule 26 because it sought to quash subpoenas duces tecum served by the
plaintiff on the day of the fact discovery deadline).

                                                          17
       Case 3:17-cv-00656-JWD-EWD                     Document 230           05/21/20 Page 18 of 19



         Plaintiff has provided no explanation for the untimely filing of the Third and Fourth

Motions to Compel, nor made a showing of “exceptional circumstances” so as to avoid application

of the Local Rule. Rather, Plaintiff was aware of the disputes regarding the requests at issue in

sufficient time to file the Motions before the November 1, 2019 deadline or to seek an additional

extension of the discovery deadlines, as the parties had done at least twice before. 90 Accordingly,

the Third Motion to Compel and the Fourth Motion to Compel will be denied as untimely. 91

III.     Conclusion

         Accordingly,

         IT IS ORDERED that the First Motion to Compel Against Defendant CorrectHealth East

Baton Rouge, LLC, 92 filed by Plaintiff Maria Zavala, is GRANTED IN PART. The mortality

review and the psychological autopsy relating to the death of Louis Fano must be produced to

Plaintiff by no later than May 28, 2020, subject to the following redactions, and the parties’ agreed-

upon protective order previously entered by the Court: 93

                  R. Doc. 181-1:

                  The sentences in the numbered list at page R. Doc. 181-1, p. 6 shall be

                  redacted prior to production, as follows: the first sentence of No. 5; the




90
   R. Doc. 109, R. Doc. 115.
91
   See, e.g., Bryant v. State Farm Mut. Auto. Ins. Co., No. 17-315, 2018 WL 3869981, at *1 (M.D. La. Aug. 14, 2018)
(denying untimely filed motion to compel an independent medical examination and holding: “Having found no
exceptional circumstances to order an untimely Rule 35 examination based on the assertions in the instant motion, the
Court will deny the instant motion as untimely. See LR 26(d)(1); see also Price v. Maryland Cas. Co., 561 F.2d 609,
611 (5th Cir. 1977) (denying motion to compel filed after the close of discovery where party had been ‘inexcusably
dilatory in his efforts’); Days Inn Worldwide, Inc. v. Sonia Investments, 237 F.R.D. 395, 396-99 (N.D. Tex. 2006)
(motion to compel was untimely filed two weeks after the discovery deadline; motion should have been filed within
discovery deadline); Wells v. Sears Roebuck and Co., 203 F.R.D. 240, 241 (S.D. Miss. 2001) (“[I]f the conduct of a
respondent to discovery necessitates a motion to compel, the requester of the discovery must protect himself by timely
proceeding with the motion to compel. If he fails to do so, he acts at his own peril.”).
92
   R. Doc. 118.
93
   R. Doc. 171.

                                                         18
         Case 3:17-cv-00656-JWD-EWD                Document 230        05/21/20 Page 19 of 19



                    entirety of No. 6; and the last-listed item (also denoted No. 1), including the

                    underlined heading above the last-listed item on p. 6.

                    R. Doc. 182-1:

                    The following information shall be redacted prior to production of R. Doc.

                    182-1: the last bolded heading on page 4 and the entire paragraph beneath

                    that heading; and all the information on page 5.

           IT IS FURTHER ORDERED that the Third Motion to Compel against Defendant

CorrectHealth East Baton Rouge, LLC, 94 filed by Plaintiff Maria Zavala, is DENIED as untimely.

           IT IS FURTHER ORDERED that the Fourth Motion to Compel against Defendant

CorrectHealth East Baton Rouge, LLC, 95 filed by Plaintiff Maria Zavala is DENIED as untimely.

           Signed in Baton Rouge, Louisiana, on May 21, 2020.


                                                   S
                                                   ERIN WILDER-DOOMES
                                                   UNITED STATES MAGISTRATE JUDGE




94
     R. Doc. 135.
95
     R. Doc. 136.

                                                      19
